Title: From John Adams to the President of Congress, No. 15, 11 October 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
     Amsterdam, 11 Oct. 1780. Dupl in John Thaxter’s hand (PCC, No. 84, II, f. 289–304). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:88–95.
     The copy cited here was received by Congress on 29 Jan. 1781, but the original (not found) was received and read on 27 Dec. (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 18:1195). The letter filled sixteen manuscript pages and consisted of a “Sketch of the Dutch Constitution, so far as it respects the Authority of the Stadtholder” that John Adams copied and translated from an unidentified French source. By providing Congress with such a detailed account of the stadholder’s powers, Adams wanted to indicate the obstacles that William V, whose family was “connected by Blood and by ancient Habit and political Alliances to that of Hanover,” would probably place in the path of American efforts in the Netherlands. He reiterated his view that nothing could be accomplished in the absence of an American minister accredited to the States General and William V, and ended the letter by reporting that Henry Laurens had been seized and taken to England, his first mention of Laurens’ capture.
    